DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 05/03/2022.
Claims 1, 4 - 14 and 22 – 32 are presented for examination.

Allowable Subject Matter
Claims 1, 4 - 14 and 22 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1, 4 – 14 and 29 – 30, the prior art fails to show at least two layers of an electrically insulating material and a constraint along at least one edge of the at least two layers of electrically insulating material, preventing the at least two layers of electrically insulating material from separating, the constraint comprising at least one of (1) a stud or (2) an edge wall; and wherein the at least two layers of the electrically insulating material are stacked and held captive by the constraint, the constraint allowing movement of a respective one of the at least two layers with respect to another of the at least two layers to facilitate flexibly conforming at least a portion of the measurement probe to a curved surface. These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 22 - 28 and 31 – 32, the prior art fails to show an inspection probe comprising at least two layers of an electrically insulating material and a constraint along at least one edge of the at least two layers of electrically insulating material, preventing the at least two layers of electrically insulating material from separating, the constraint allowing movement of a respective one of the at least two layers with respect to another of the at least two layers, and the constraint comprising at least one of (1) a stud and a cap, or (2) an edge wall including a lip; wherein the applying the probe comprises orienting a surface of at least one of the at least two layers of the insulation material toward a surface of the test object, including flexibly conforming at least a portion of the inspection probe to a curved surface using the movement of a respective one of the at least two layers of electrically insulating material with respect to another of the at least two layers of electrically insulating material.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858